Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/1/21.  Claim(s) 9, 10, and 12-14 are cancelled.  Claim(s) 1-8, 11, and 15-22 are pending. Claim(s) 4 and 5 have been withdrawn.  Claim(s) 1-3, 6-8, 11, and 15-22 are examined herein. 
Applicant's arguments with respect to the 103 rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to for typos, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 11, 15, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skolnick et al. (US 2007/0082940 A1; of record), in view of McElroy et al. (Susan L McElroy, Anna I Guerdjikova, Nicole Mori, Anne M O’Melia, .
Skolnick et al. discloses substituted 1-aryl-3-azabicyclo[3.1.0]hexanes and methods of employing said compounds for treating central nervous system disorders (see, for example, the abstract and the whole document).  Skolnick et al. teaches CNS disorders (or one or more symptoms thereof) are alleviated by inhibiting dopamine and/or norepinephrine and/or serotonin reuptake, wherein such disorders include bulimia (i.e. an eating disorder with binge eating as a core component) and other eating disorders (see page 21, section [0134]).
Skolnick et al. teaches that the known parent compound 1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (i.e. amitifadine; reproduced below for convenience) has been reported to inhibit reuptake of norepinephrine, serotonin and dopamine (i.e. a triple reuptake inhibitor) which are three biogenic amines that have been implicated in a wide variety of neuropsychiatric disorders ranging from anxiety and depression to eating disorders and drug addiction, and that compounds having such activity may yield a more rapid onset and/or higher efficacy of activity than currently available antidepressants (see, for example, [0003]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Skolnick et al. discloses (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane and its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as an 

    PNG
    media_image2.png
    122
    181
    media_image2.png
    Greyscale

Skolnick et al. does not specifically teach binge eating as an obesity-related disorder.
McElroy et al. teaches that the pharmacological treatment of binge eating disorder is a growing field with a number of promising candidates (see, for example, the whole document) including the use of triple reuptake inhibitors, and of specific interest is amitifadine (i.e. the prototype compound disclosed by Skolnick et al.; see, for example, pg. 235, left column, last paragraph).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat a binge eating disorder as taught by McElroy et al. and Armour et al. as the obesity related disorder in the methods of treating and obesity related eating disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as the substituted 1-aryl-3-azabicylco[3.1.0]hexane as suggested by the teachings of Skolnick et al.  One of ordinary skill in the art would have been motivated to treat a binge eating disorder as taught by McElroy et al. and Armour et al. as the obesity related eating disorder in the methods of treating and obesity related disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as the substituted 1-aryl-3-azabicylco[3.1.0]hexane as suggested by the teachings of Skolnick et al. because McElroy et al. teaches that the prototype compound for the instantly claimed compound was of interest for said treatment and Armour et al. teaches binge-eating disorder is an obesity related eating disorder.  One or ordinary skill in the art would have had a reasonable expectation of success in treat a binge eating disorder as taught by McElroy et al. and Armour et al. as the obesity related eating disorder in the methods of treating an obesity related disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as the substituted 1-aryl-3-azabicylco[3.1.0]hexane as suggested by the teachings of Skolnick et al. because Skolnick et al. teaches treating obesity related 
In regards to claims 20-22, while the cited prior art does not teach the binge eating disorder treated comprises a certain number of binges per week, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to treat a binge eating disorder using the methods obvious over Skolnick et al. in view of Armour et al. regardless of the number of weekly binges the patient is experiencing absent evidence to the contrary.  
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skolnick et al. (US 2007/0082940 A1; of record), in view of McElroy et al. (Susan L McElroy, Anna I Guerdjikova, Nicole Mori, Anne M O’Melia, Pharmacological management of binge eating disorder: current and emerging treatment options, Therapeutics and Clinical Risk Management 2012:8 219–241), and further in view of Armour et al. (US 2008/0085884 A1; of record) as applied to claims to claims 1, 6-8, 11, 15, 16, and 19-22 above in further view of Sanfilippo (US 2010/0166889 A1; of record).  
Skolnick et al. in view of McElroy et al. in view of Armour et al. is described supra as applied to claims 1, 6-8, 11, 15, 16, and 19-22.  Skolnick et al. also teaches the CNS disorders (or one or more symptoms thereof) that are alleviated by inhibiting dopamine and/or norepinephrine and/or serotonin reuptake attention-deficit disorders include attention deficit hyperactivity disorder as claimed in the instant claim 3 (see pages 18-
McElroy et al. teaches that the instant class of compounds exemplified by amitifadine should be useful for comorbid issues including depression and obesity, as well as binge eating disorder (see, for example, pg. 235, left column, last paragraph).
Skolnick et al. in view of McElroy et al. and Armour et al. do not teach treating comorbid binge eating disorder with attention deficit/hyperactivity disorder (ADHD) as claimed in the instant claims 2 and 3.  Skolnick et al. in view of McElroy et al. and Armour et al. do not teach administering a second agent that is capable of treating one or more symptoms of binge eating disorder or conditions associated with being eating disorder as claimed in the instant claim 17.  Skolnick et al. in view of McElroy et al. and Armour et al. do not teach that the patient further undergoes at least one of cognitive behavioral therapy (CBT), interpersonal psychotherapy (IPT), behavioral weight loss treatment (BWL), or dialectical behavior therapy (DBT) as claimed in the instant claim 18.   
Sanfilippo teaches amphetamine prodrugs, methylphenidate prodrugs, and certain methylphenidate analogs for treating binge eating disorder, wherein the amount is effective to reduce the number of binge eating episodes in one month (see page 6, section [0060] and [0066]).  Sanfilippo further teaches the methods include treating certain comorbidities in ADHD and ADD patients and wherein the amphetamine prodrug, methylphenidate prodrug, or methylphenidate analog is administered as a inter alia as claimed in the instant claim 19 (see page 6, section [0062]).  
It would have been obvious to ordinary skill in the art prior to the filing date of the invention to treat the binge eating disorder comorbid with ADHD as taught by Sanfilippo with the methods of treating a binge eating disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as the substituted 1-aryl-3-azabicylco[3.1.0]hexane as obvious over Skolnick et al. in view of Armour et al. One of ordinary skill in the art would have been motivated to treat the binge eating disorder comorbid with ADHD as taught by Sanfilippo with the methods of treating a binge eating disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition hydrochloride salt (as claimed in the instant claims 6-8) as the substituted 1-aryl-3-azabicylco[3.1.0]hexane as obvious over Skolnick et al. in view of Armour et al. in order to provide an effective treatment for patients with binge eating disorder that also have ADHD.  One of ordinary skill in the art would have had a reasonable expectation of success in treating the binge eating disorder comorbid with ADHD as taught by Sanfilippo with the methods of treating a binge eating disorder by administering (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane or its acid addition supra, and (3) it is known from Sanfilippo to treat binge eating disorder comorbid with ADHD with monotherapy and/or combination therapy.  
Further, in regards to claim 17, it would have been obvious to combine the amphetamine prodrug, methylphenidate prodrug, or methylphenidate analog for treating binge eating disorder comorbid with ADHD as taught by Sanfilippo with the (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane compounds taught by Skolnick et al. for treating ADHD and an obesity related eating disorders.  One of ordinary skill in the art would have been motivated to combine the amphetamine prodrug, methylphenidate prodrug, or methylphenidate analog for treating binge eating disorder comorbid with ADHD as taught by Sanfilippo with the (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane compounds taught by Skolnick et al. for treating ADHD and an obesity related eating disorders in order to formulate a third composition for treating ADHD and obesity related disorders such as binge eating. One of ordinary skill in the art would have had a reasonable expectation of success in combining the amphetamine prodrug, methylphenidate prodrug, or methylphenidate analog for treating binge eating disorder comorbid with ADHD as taught by Sanfilippo with the (1R,5S)-1-(naphthalen-2-yl)-3-aza-bicyclo[3.1.0]hexane compounds taught by Skolnick et al. for treating ADHD and an obesity related eating disorders because both Skolnick et al. and Sanfilippo specifically contemplate combination therapies.  It is obvious to combine individual In re Kerkhoven, 626 F.2d 846, 205, U.S.P.Q. 1069 (C.C.P.A. 1980).   
In regards to claim 19, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention that the patient undergo psychological intervention in addition to the pharmaceutical methods of treatment because Sanfilippo specifically teaches psychological intervention may play an important role in treatment of binge eating disorder.   
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

Response to Arguments
The Applicant argues “No reason was provided for the rejection of claim 14. The subject matter of claim 14 has been added to the independent claims 1 and 2, and claim 14 has been cancelled. Thus, the claims should be acknowledged as allowable.”
This is not found persuasive.  Claim 14 was properly rejected in the first of the two 103 rejections of the prior Office action, wherein it is clarified that claim 14 is rejected in the listing of claims rejected therein.  The only additional limitation of said claim 14 (over the claims from which it depends) was the limitation drawn to the administration once, twice, three, or four times daily which is taught by Skolnick et al. (e.g. at pages 21-22, section [0139]) and was described in the 103 rejection of the prior Office action at pg. 5.
There was a minor typo in the prior Office action wherein the claim limitation was inaccurately attributed to claim 13, however this commentary is merely for convenience and is not for the sake of propriety; i.e. if this descriptor was absent the claim would still be properly rejected based on the teaching of the limitation.  If this typo was what lead to confusion on the part of the Applicant, it is 

Conclusion
Claim(s) 9, 10, and 12-14 are cancelled.  Claim(s) 4 and 5 have been withdrawn.  Claim(s) 1-3, 6-8, 11, and 15-22 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627